THE COURT
(nem. con.) gave the first part of the instruction moved by Mr. Brent, namely, that if the jury should be of opinion, from the evidence, that the defendant was the keeper of a room in which gaming was carried on, yet it does not support the charge in the indictment which is for keeping a common disorderly house.
But (THRUSTON. Circuit Judge, contra) refused to give the residue of that instruction.
And (THRUSTON, Circuit Judge, contra) gave the instruction prayed by Mr. Dunlop.
Verdict, not guilty.